On October 16, 1934, the Public Service Commission made an order temporarily reducing and fixing certain telephone rates to be charged by the petitioner for the period of one year, or pending the earlier fixation of permenent rates. The petitioner became the owner of various smaller telephone companies, and revalued on its books the assets of those companies at a much larger amount than that indicated by the records of the smaller companies and thus sought and altered rate base, on the theory that the books of the companies taken over were inaccurate, and did not properly reflect the true value of the assets of those companies. The Special Term denied the motion to stay the enforcement of the order fixing the temporary rates. The petitioner also made a motion before the Special Term to require the Public Service Commission to make a further return to the certiorari order by the insertion of six affidavits which had been served on the Commission in an action by the petitioner against it to restrain the enforcement of the order fixing the temporary rates. Order denying stay unanimously affirmed, with ten dollars costs and disbursements. Order denying motion to require a further return unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ. [154 Misc. 512.]